Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of May 9, 2012 (this “Amendment”), to the Credit
Agreement, dated as of September 30, 2010, as amended prior to the date hereof
(as further amended, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), among EVERTEC, LLC (formerly EVERTEC, Inc.) (the
“Borrower”), CARIB HOLDINGS, LLC (formerly, Carib Holdings, Inc.) (“Holdings”),
the lenders from time to time party thereto (the “Lenders”) and BANK OF AMERICA,
N.A., as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”), Swingline Lender and L/C Issuer. Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement unless otherwise defined herein.

W I T N E S S E T H :

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower desires to establish Incremental Term Loan Commitments;

WHEREAS, Bank of America, N.A. and Morgan Stanley Senior Funding, Inc. are
acting as the Joint Lead Arrangers, and Citi (which shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate),
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Lending Partners LLC and UBS Securities LLC are acting as the Co-Arrangers, in
connection with this Amendment and the Incremental Term Loans;

WHEREAS, each Person that executes and delivers an Incremental Assumption
Agreement substantially in the form of Exhibit B (a “Incremental Assumption
Agreement”) as an Incremental Term Lender will make Term B-1 Loans to the
Borrower in the amount set forth on the signature page of such Person’s
Incremental Assumption Agreement (or such lesser amount allocated to it by the
Arrangers) on the effective date of this Amendment, the proceeds of which will
be used by the Borrower, together with other funds, to make the 2012 Dividend;

WHEREAS, on the date hereof, the Borrower, the Administrative Agent, the
Incremental Term Lenders and the Required Lenders (as defined in the Credit
Agreement) desire to amend the Credit Agreement to, (i) provide the terms and
conditions for the Incremental Term Loans thereunder, (ii) modify Section 6.06
of the Credit Agreement to permit the 2012 Dividend, and (iii) make certain
other modifications as set forth herein;

WHEREAS, the Borrower has requested that the Incremental Term Lenders party
hereto extend credit to the Borrower in the form of Incremental Term Loans in an
aggregate principal amount of up to $170,000,000, which are to be made in the
form of additional Term B-1 Loan Commitments and additional Term B-1 Loans, in
accordance with Section 2.22 of the Credit Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Incremental Term Loans

Section 1.1. Each Incremental Term Lender hereby agrees that upon, and subject
to, the occurrence of the Amendment No. 2 Effective Date, such Incremental Term
Lender’s Term B-1 Loan Commitment shall be the amount set forth on the signature
page to such Incremental Term Lender’s Incremental Assumption Agreement (or such
lesser amount allocated to it by the Arrangers).

Section 1.2. Each Incremental Term Lender that is not, prior to the
effectiveness of this Amendment, a Term B-1 Lender under the Credit Agreement
hereby agrees that upon, and subject to, the occurrence of the Amendment No. 2
Effective Date and such Incremental Term Lender’s execution of the Incremental
Assumption Agreement, such Incremental Term Lender shall be deemed to be, and
shall become, a “Term B-1 Lender” and a “Lender” for all purposes of, and
subject to all the obligations of a “Term B-1 Lender” and a “Lender” under, the
Credit Agreement and the other Loan Documents.

Section 1.3. Pursuant to Section 2.22 of the Credit Agreement, and subject to
the satisfaction of the conditions set forth in Article III hereof, on and as of
the Amendment No. 2 Effective Date, each Incremental Term Lender hereby agrees
to make Incremental Term Loans to the Borrower on the Amendment No. 2 Effective
Date in a principal amount equal to its respective Term B-1 Loan Commitment.

Section 1.4. The Incremental Term Loans made pursuant to this Amendment shall
become part of the same class of Loans as the Term B-1 Loans and shall otherwise
be subject to the provisions governing the Term B-1 Loans, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents and, from and after the Amendment No. 2
Effective Date each reference to a “Loan” or “Loans” in the Credit Agreement
shall be deemed to include the Incremental Term Loans, each reference to a
“Lender” or “Lenders” in the Credit Agreement shall be deemed to include the
Incremental Term Lenders, and other related terms will have correlative meanings
mutatis mutandis. The Incremental Term Loans being made pursuant to this
Amendment and the Term B-1 Loans outstanding prior to the making of such
Incremental Term Loans shall be treated as a single class, series and tranche
for all purposes except as described in Section 1.5 hereto. For the avoidance of
doubt, the Incremental Term Loans made pursuant to this Amendment shall not be
subject to amortization and the Borrower shall repay such Incremental Term Loans
in full on the Term B-1 Facility Maturity Date.

Section 1.5. The Incremental Term Loans will accrue interest from the Amendment
No. 2 Effective Date and will have Interest Periods that commence on the
Amendment No. 2 Effective Date and end on the same dates as the Term B-1 Loans
outstanding prior to this Amendment, with the Interest Periods allocated ratably
among Incremental Term Loans consistent with the allocation of such Term B-1
Loans among such Interest Periods. On and after the end of the last Interest
Period in effect prior the Amendment No. 2 Effective Date for the outstanding
Term B-1 Loans, the Incremental Term Loans incurred pursuant to this Amendment
and the Incremental Assumption Agreement will accrue interest on the same basis
as the outstanding Term B-1 Loans.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

Amendments

Section 2.1. Amendments. Subject to the occurrence of the Amendment No. 2
Effective Date, the Required Lenders hereby agree as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

“2012 Dividend” means a dividend declared by the Borrower in an amount not to
exceed $270,000,000.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of
May 9, 2012.

“Amendment No. 2 Effective Date” shall mean May 9, 2012, the date of
effectiveness of Amendment No. 2.

(b) Clause (h) of the definition of “Excess Cash Flow” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(h) permitted Restricted Payments made in cash by the Borrower during such
Excess Cash Flow Period and permitted Restricted Payments made by any Subsidiary
to any person other than the Borrower or any of the Subsidiaries during such
Excess Cash Flow Period, in each case in accordance with Section 6.06 (other
than Section 6.06(e), except to the extent such Restricted Payments were
financed with internally generated cash flow of the Borrower or any Subsidiary,
and Section 6.06(p));”.

(c) Section 2.12(a) of the Credit Agreement is hereby amended by replacing the
proviso to the second sentence thereof with the following: “provided that in the
event that, on or prior to the date which is six months after the Amendment
No. 2 Effective Date, the Borrower makes any prepayment of Term B-1 Loans in
connection with any Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of the Term B-1 Lenders, a
prepayment premium of 1% of the amount of the Term B-1 Loans being prepaid.”

(d) Section 6.06 of the Credit Agreement is hereby amended by (i) removing the
“and” at the end of clause (n), (ii) replacing the “.” at the end of clause
(o) with “; and”, and (iii) adding the following clause (p) at the end thereof:

“(p) the 2012 Dividend.”

 

-3-



--------------------------------------------------------------------------------

(e) Section 6.10(a) of the Credit Agreement is hereby amended to replace the
table therein in its entirety with the following:

 

Period

   Maximum Senior
Secured Leverage
Ratio  

January 1, 2012 – December 31, 2012

     3.85:1.00   

January 1, 2013 – December 31, 2013

     3.75:1.00   

January 1, 2014 – December 31, 2014

     3.65:1.00   

January 1, 2015 – Term B-1 Facility Maturity Date

     3.45:1.00   

(f) All references to “Carib Holdings, Inc.” and “EVERTEC, Inc.” in the Loan
Documents shall be deemed to be replaced with “Carib Holdings, LLC,” and
“EVERTEC, LLC”, respectively.

(g) All references to “Banc of America Securities, LLC” in the Loan Documents
shall be deemed to be replaced with “Bank of America, N.A.”

ARTICLE III

Conditions to Effectiveness

The effectiveness of this Amendment and the obligation of the Incremental Term
Lenders to make Incremental Term Loans pursuant to this Amendment are subject to
the satisfaction of the following conditions (the date of such satisfaction, the
“Amendment No. 2 Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Loan Parties a counterpart of this Amendment signed on behalf of such party and
(ii) from the Required Lenders the executed consent in the form of Exhibit A
hereto.

(b) The Incremental Assumption Agreement shall have been executed and delivered
by the Borrower, the Loan Parties, each Incremental Term Lender and the
Administrative Agent providing for the Incremental Term Loans in the aggregate
principal amount equal to $170,000,000.

(c) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Amendment No. 2
Effective Date, a written opinion of (i) Akin Gump Strauss Hauer & Feld, LLP,
counsel for the Loan Parties, and (ii) Goldman Antonetti & Córdova, P.S.C.,
Puerto Rico counsel for the Loan Parties organized in Puerto Rico, in each case
(A) dated as of the Amendment No. 2 Effective Date, (B) addressed to each L/C
Issuer on the Amendment No. 2 Effective Date, the Administrative Agent, the
Collateral Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party, (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official);
provided that such certificates of good standing for EVERTEC, LLC and Carib
Holdings, LLC will be provided to the Administrative Agent as soon as reasonable
practicable after the Amendment No. 2 Effective Date or (B) in the case of a
partnership or limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party, or in the alternative (other than
in the case of the Borrower), a certificate stating that such certificate or
articles of incorporation or organization have not been amended since the
Amendment No. 1 Effective Date;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Amendment No. 2 Effective Date and certifying

(A) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment No. 2
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or in the alternative (other than in
the case of the Borrower), certifying that such bylaws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) have not been amended since the Amendment No. 1 Effective Date,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Amendment No. 2 Effective Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation, certificate of formation or other
equivalent organizational documents of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,

 

-5-



--------------------------------------------------------------------------------

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) other than as previously disclosed to the Administrative Agent, as to the
absence of any pending proceeding for the dissolution or liquidation of such
Loan Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(e) The Borrower shall have paid a consent fee (the “Consent Fee”) to the
Administrative Agent, for the ratable account of the Applicable Lenders (as
defined below), equal to (i) 0.25% of the aggregate outstanding principal amount
of Term Loans of the Applicable Lenders (excluding any Incremental Term Loans
made pursuant to this Amendment), plus (ii) 0.25% of the aggregate amount of
Revolving Facility Commitments of the Applicable Lenders. “Applicable Lender”
shall mean each Lender (other than a Non-Debt Fund Affiliate identified as such
by the Borrower) that has delivered an executed counterpart of this Amendment
prior to 2:00 p.m., New York City time, on May 7, 2012 or such later date and
time specified by the Borrower and notified in writing to the Lenders by the
Administrative Agent.

(f) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders required to be paid on the Amendment No. 2 Effective Date shall have
been paid. All reasonable fees and disbursements of counsel to the
Administrative Agent in connection with this Amendment and the transactions
contemplated hereby shall have been paid, to the extent invoiced.

(g) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than two
(2) Business Days prior to the Amendment No. 2 Effective Date.

(h) The Administrative Agent shall have received a Borrowing Request with
respect to the Incremental Term Loans not later than 10:00 a.m. on the Business
Day prior to the date of the proposed Borrowing.

(i) The Administrative Agent shall have received a solvency certificate executed
by the Chief Financial Officer of the Borrower in substantially the form of the
solvency certificate previously delivered by the Borrower on the Closing Date.

(j) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of the date hereof, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

-6-



--------------------------------------------------------------------------------

(k) At the time of and immediately after giving effect to this Amendment, no
Event of Default or Default shall have occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date. Notwithstanding the foregoing, the amendments
effected hereby shall not become effective, and the obligations of the
Incremental Term Lenders hereunder to make Incremental Term Loans will
automatically terminate, if each of the conditions set forth or referred to in
this Article III has not been satisfied at or prior to 4:00 p.m., New York City
time, on June 15, 2012.

ARTICLE IV

Representation and Warranties.

After giving effect to the amendments contained herein, on the Amendment No. 2
Effective Date the Borrower hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by the Borrower and constitutes the
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with its terms; (b) the representations and warranties set forth in
Article III of the Credit Agreement are true and correct in all material
respects on and as of the Amendment No. 2 Effective Date with the same effect as
though made on and as of the Amendment No. 2 Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date); and (c) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

ARTICLE V

Miscellaneous

Section 5.1. Certain Collateral Matters. The Borrower shall or shall cause the
applicable Loan Party to take such actions set forth on Schedule 5.1 hereto
within the timeframes set forth for the taking of such actions on Schedule 5.1
(or within such longer timeframes as the Administrative Agent shall permit in
its reasonable discretion) (it being understood and agreed that all
representations, warranties and covenants of the Loan Documents with respect to
the taking of such actions are qualified by the non-completion of such actions
until such time as they are completed or required to be completed in accordance
with this Section 5.1).

Section 5.2. Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of Holdings, the Borrower or any Subsidiary of the Borrower
that would require an amendment, waiver or consent of the Administrative Agent
or the Lenders except as expressly stated herein. Except as expressly waived
hereby, the provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

-7-



--------------------------------------------------------------------------------

Section 5.3. Waiver. The Required Lenders and Administrative Agent agree that
the Borrower may deliver a Borrowing Request pursuant to Section 4.01 of the
Credit Agreement not later than 10:00 a.m. on the Business Day prior to the date
of the proposed Borrowing (in lieu of three Business Days).

Section 5.4. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 5.5. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 5.6. Reaffirmation. Each Loan Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and (ii) its guarantee of the Obligations under the Guarantee Agreements, as
applicable, and its grant of Liens on the Collateral to secure the Obligations
pursuant to the Security Documents.

[Signatures to Follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

EVERTEC, LLC By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President and Chief Executive Officer
CARIB HOLDINGS, LLC By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President and Chief Executive Officer
EVERTEC FINANCE CORP. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President and Chief Executive Officer
EVERTEC DOMINICANA, SAS By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President SENSE SOFTWARE INTERNATIONAL
CORP. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President



--------------------------------------------------------------------------------

ATH COSTA RICA, S.A. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President T.I.I. SMART SOLUTIONS INC.
By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President ATH PANAMÁ, S.A. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President EVERTEC MÉXICO SERVICIOS DE
PROCESAMIENTO, S.A. DE C.V. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President TARJETAS INTELIGENTES
INTERNACIONALES, S.A. By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President TII SMART SOLUTIONS, SOCIEDAD
ANÓNIMA By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   Sole Representative



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
By:  

/s/ Matthew Curtin

  Name:   Matthew Curtin   Title:   Director



--------------------------------------------------------------------------------

Schedule 5.1

Certain Collateral Matters

 

  1. Within 30 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, lien searches from the Puerto Rico filing office with
respect to each Loan Party organized under the laws of Puerto Rico.

 

  2. Within 90 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, an amendment to the Movable Collateral Agreement with
Possession on Shares with respect to the shares in TII Smart Solutions, Sociedad
Anónima (Guatemala) and an updated inscription on the share registry,
accompanied with an opinion of local counsel, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

  3. Within 30 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, a certificate of variation or change to the registration
made in the Register of Registered Charges of T.I.I. Smart Solutions Inc.,
stamped by the Registrar of Corporate Affairs of the British Virgin Islands by
way of approval accompanied with an opinion of local counsel, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

 

  4. Within 30 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, an updated lien search (folio mercantil) in Mexico with
respect to Evertec Mexico Servicios de Procesamiento, S.A. de C.V.

 

  5. Within 90 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, (a) evidence of the execution of an amendment agreement to
the Mexican trademark floating lien pledge agreement dated October 27, 2010 and
of its submission for filing before the Mexican Institute of Intellectual
Property (Instituto Mexicano de la Propiedad Intelectual), (b) evidence of the
execution of an amendment agreement to the Mexican share pledge agreement dated
September 30, 2010 and a copy of the entry of the stock registry book of Evertec
Mexico Servicios de Procesamiento, S.A. de C.V. evidencing the execution of such
amendment agreement, (c) evidence of the execution of an amendment agreement to
the Mexican floating lien pledge agreement dated September 30, 2010 and of its
submission for filing before (i) the Public Registry of Commence of Mexico City
(Registro Público de Comercio del Distrito Federal), and (ii) the Sole Registry
of Liens Over Movable Assets (Registro Único de Garantías) and (d) shall provide
to the Administrative Agent an opinion of local counsel, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.

 

  6.

Within 45 days of the Amendment No. 2 Effective Date (or such later time agreed
to by the Administrative Agent), the Loan Parties, (a) shall submit for filing
an amendment to



--------------------------------------------------------------------------------

  the trademark security documents with respect to the trademarks registered in
the Dominican Republic with the National Office of Intellectual Property,
(b) shall provide to the Administrative Agent an amended and restated Dominican
share pledge by EVERTEC, LLC (formerly EVERTEC, Inc.) with respect to the shares
of EVERTEC Dominicana, SAS, (c) shall provide to the Administrative Agent a
Dominican share pledge by ATH Panama, S.A. with respect to the shares of EVERTEC
Dominicana, SAS, (d) shall provide to the Administrative Agent an updated
inscription on the stock certificates and the stock book of EVERTEC Dominicana,
SAS, and (e) shall provide to the Administrative Agent an opinion of local
counsel, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

  7. Within 90 days of the Amendment No. 2 Effective Date (or such later time
agreed to by the Administrative Agent), the Loan Parties shall provide to the
Administrative Agent, an amendment to the guaranty trust agreement governed
under Costa Rica law over distinctive signs of intellectual property transferred
by EVERTEC, LLC in favor of such guaranty trust, accompanied with an opinion of
local counsel, in each case, in form and substance reasonably satisfactory to
the Administrative Agent.

 

  8. Within 45 days of the Amendment No. 2 Effective Date, the Loan Parties
shall update the annotation in the stock registry with respect to the pledge
over shares in ATH Panama, S.A. in connection with the Amendment.

 

  9. The Borrower shall provide periodic updates on the progress of the above
requirements and the related recordations at the request of the Administrative
Agent.



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 2

CONSENT (this “Consent”) to Amendment No. 2 (“Amendment”) to that certain Credit
Agreement, dated as of September 30, 2010, as amended by that certain Amendment
No. 1, dated as of March 3, 2011 (the “Credit Agreement”), among CARIB HOLDINGS,
LLC. (formerly Carib Holdings, Inc.) (“Holdings”), a Puerto Rico corporation,
EVERTEC, LLC. (formerly EVERTEC, Inc.), a Puerto Rico corporation (“Borrower”),
the Lenders from time to time party thereto and BANK OF AMERICA, N.A., as
administrative agent and collateral agent for the Lenders, Swingline Lender and
L/C Issuer. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the
Amendment.

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: May     , 2012  

 

  , as a Lender (type name of the legal entity)   By:  

 

    Name:       Title:     If a second signature is necessary:   By:  

 

    Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT B

INCREMENTAL ASSUMPTION AGREEMENT

INCREMENTAL ASSUMPTION AGREEMENT, dated as of May 9, 2012 (this “Agreement”), by
and among each person identified on the signature pages hereof as an Incremental
Term Lender (each, an “Incremental Term Lender” and, collectively, the
“Incremental Term Lenders”), EVERTEC, LLC. (formerly EVERTEC, INC.) (the
“Borrower”), and Bank of America, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 30, 2010, as amended by Amendment No. 1 dated as of March 3, 2011, as
further amended by Amendment No. 2 dated as of the date hereof (“Amendment
No. 2”) (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrower, Carib Holdings, LLC (formerly Carib Holdings, Inc.), a Puerto Rico
corporation (“Holdings”), each lender from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Term Loan Commitments (the “Incremental Term
Loan Commitments”); and

WHEREAS, subject to the terms and conditions of the Credit Agreement,
Incremental Term Lenders shall become Lenders pursuant to one or more
Incremental Assumption Agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Incremental Term Lender hereby agrees to provide the Incremental Term Loan
Commitments set forth on its signature page hereto pursuant to and in accordance
with this Agreement and Amendment No. 2. The Incremental Term Loan Commitments
provided pursuant to this Agreement shall be subject to all of the terms in the
Credit Agreement and to the conditions set forth in the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents.

Each Incremental Term Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments
for all purposes of the Credit Agreement and the other applicable Loan
Documents. Each Incremental Term Lender hereby agrees to make an Incremental
Term Loan to the Borrower in an amount equal to its Incremental Term Loan
Commitment on the Amendment No. 2 Effective Date in accordance with and subject
to the terms and conditions set forth in Amendment No. 2.

 

B-1



--------------------------------------------------------------------------------

Each Incremental Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance on the
Administrative Agent, the Arrangers or any other Incremental Term Lender or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Incremental
Term Lender, the Administrative Agent and the Borrower and (ii) the delivery to
the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each Incremental Term Lender
shall become a Lender under the Credit Agreement (to the extent not already a
Lender) and shall have the respective Incremental Term Loan Commitment set forth
on its signature page hereto, subject to the occurrence of, effective as of, the
Amendment No. 2 Effective Date.

For each Incremental Term Lender that is not already a Lender, delivered
herewith to the Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Term Lender may be required to deliver to the Administrative
Agent pursuant to Section 9.04 of the Credit Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

B-2



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Assumption Agreement as of May
    , 2012.

 

[NAME OF INCREMENTAL TERM LENDER] By:  

 

    Name:     Title: If a second signature is necessary:

By:

 

 

    Name:     Title: Incremental Term Loan Commitment: $  

 

EVERTEC, LLC. By:  

 

    Name:     Title:

[Signature Page to Amendment No. 2 to EVERTEC Credit Agreement]



--------------------------------------------------------------------------------

Accepted:

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

 

  Name:   Title:

[Signature Page to Amendment No. 2 to EVERTEC Credit Agreement]